
      
        FEDERAL EMERGENCY MANAGEMENT AGENCY 
        44 CFR Part 67 
        [Docket No. FEMA-D-7540] 
        Proposed Flood Elevation Determinations 
        
          AGENCY:
          Federal Emergency Management Agency, FEMA. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          Technical information or comments are requested on the proposed base (1% annual chance) flood elevations and proposed base flood elevation modifications for the communities listed below. The base flood elevations are the basis for the floodplain management measures that the community is required either to adopt or to show evidence of being already in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). 
        
        
          DATES:

          The comment period is ninety (90) days following the second publication of this proposed rule in a newspaper of local circulation in each community. 
        
        
          ADDRESSES:
          The proposed base flood elevations for each community are available for inspection at the office of the Chief Executive Officer of each community. The respective addresses are listed in the following table. 
        
        
          FOR FURTHER INFORMATION CONTACT:

          Matthew B. Miller, P.E., Chief, Hazards Study Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472, (202) 646-3461, or (e-mail) matt.miller@fema.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA or Agency) proposes to make determinations of base flood elevations and modified base flood elevations for each community listed below, in accordance with Section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a). 
        These proposed base flood and modified base flood elevations, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, state or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings. 
        National Environmental Policy Act 
        This proposed rule is categorically excluded from the requirements of 44 CFR Part 10, Environmental Consideration. No environmental impact assessment has been prepared. 
        Regulatory Flexibility Act 
        The Administrator, Federal Insurance and Mitigation Administration, certifies that this proposed rule is exempt from the requirements of the Regulatory Flexibility Act because proposed or modified base flood elevations are required by the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and are required to establish and maintain community eligibility in the NFIP. As a result, a regulatory flexibility analysis has not been prepared. 
        Regulatory Classification 
        This proposed rule is not a significant regulatory action under the criteria of Section 3(f) of Executive Order 12866 of September 30, 1993, Regulatory Planning and Review, 58 FR 51735. 
        Executive Order 12612, Federalism 
        This proposed rule involves no policies that have federalism implications under Executive Order 12612, Federalism, dated October 26, 1987. 
        Executive Order 12778, Civil Justice Reform 
        This proposed rule meets the applicable standards of Section 2(b)(2) of Executive Order 12778. 
        
          List of Subjects in 44 CFR Part 67 
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR Part 67 is proposed to be amended as follows:
        
          PART 67—[AMENDED] 
          1. The authority citation for Part 67 continues to read as follows: 
          
            Authority:
            42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376. 
          
          
            § 67.4 
            [Amended] 
            2. The tables published under the authority of § 67.4 are proposed to be amended as follows: 
            
                
              
                Source of flooding 
                Location 
                # Depth in feet above ground. 
                  * Elevation in 
                  feet (NGVD) 
                  • Elevation in 
                  feet (NAVD) 
                
                Existing 
                Modified 
                Communities affected 
              
              
                
                  KENTUCKY
                
              
              
                
                  Whitley County (Unincorporated Areas)
                
              
              
                Cumberland River 
                Approximately 2.1 miles upstream of State Route 25 West 
                *935 
                *934 
                City of Williamsburg, Whitley 
              
              
                 
                Approximately 7.7 miles upstream of State Route 25 West 
                *944 
                *943
                County (Unincorporated Areas) 
              
              
                
                  ADDRESSES
                
              
              
                
                  Whitley County (Unincorporated Areas)
                
              
              
              
                Maps available for inspection at the City of Williamsburg Mayor's Office, 116 North Second Street, Williamsburg, Kentucky.
              
              
              
                Send comments to The Honorable Bill Nighbert, Mayor of the City of Williamsburg, P.O. Box 119, Williamsburg, Kentucky 40769.
              
              
              
                
                  Whitley County (Unincorporated Areas)
                
              
              
              
                Maps available for inspection at the Whitley County Courthouse, 210 Main Street, Williamsburg, Kentucky.
              
              
              
                Send comments to The Honorable Mike Patrick, Whitley County Judge Executive, Whitley County Courthouse, P.O. Box 237, Williamsburg, Kentucky 40769. 
              
              
                
                  NORTH CAROLINA
                
              
              
                
                  Hyde County (Unincorporated Areas)
                
              
              
                Pungo River Canal 
                Approximately 2.5 miles upstream of Shallop Creek
                None 
                •7
                Hyde County (Unincorporated Areas) 
              
              
                 
                Approximately 1,100 feet upstream of Tiffany Trail 
                None 
                •10 
              
              
                
                
                  ADDRESSES
                
              
              
                
                  Hyde County (Unincorporated Areas)
                
              
              
              
                Maps available for inspection at the Hyde County Inspection Department, 1129 Main Street, Swan Quarter, North Carolina.
              
              
              
                Send comments to Mr. Bryan Steens, Hyde County Manager, P.O. Box 188, 20 Oyster Creek Road, Swan Quarter, North Carolina 27885. 
              
              
                
                  NORTH CAROLINA
                
              
              
                
                  Hoke County (Unincorporated Areas) and City of Raeford
                
              
              
                Big Marsh Swamp 
                At the county boundary 
                None 
                •188
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 100 feet downstream of Conoly Road 
                None 
                •230 
              
              
                Big Marsh Swamp Tributary 
                At the confluence with Big Marsh Swamp 
                None 
                •198
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 1.0 mile upstream of Old Wire Road 
                None 
                •226 
              
              
                Big Middle Swamp 
                At the confluence with Raft Swamp
                None 
                •205
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 1,750 feet downstream of L McLaughlin Road 
                None 
                •276 
              
              
                Big Middle Swamp Tributary 
                At the confluence with Big Middle Swamp 
                None 
                •244
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 680 feet downstream of Laurinburg Road 
                None 
                •254 
              
              
                Buffalo Creek 
                At the confluence with the Lumber River 
                None 
                •235
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 1.7 miles upstream of the confluence of Buffalo Creek Tributary 1 
                None 
                •383 
              
              
                Buffalo Creek Tributary 1 
                At the confluence with Buffalo Creek 
                None 
                •274
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 0.6 mile upstream of the confluence with Buffalo Creek 
                None 
                •289 
              
              
                Buffalo Creek Tributary 2 
                At the confluence with Buffalo Creek 
                None 
                •289
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 1.3 miles upstream of the confluence with Buffalo Creek 
                None 
                •360 
              
              
                Gum Swamp 
                At the county boundary 
                None 
                •219
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 120 feet upstream of Spring Hill Road 
                None 
                •230 
              
              
                Jordan Swamp 
                At the county boundary 
                None 
                •218
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 0.6 mile upstream of Old Maxton Road 
                None 
                •234 
              
              
                Little Creek 
                At the confluence with the Lumber River 
                None 
                •246
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 1.3 miles upstream of Pendergrass Road 
                None 
                •290 
              
              
                Little Marsh Swamp 
                At the county boundary 
                None 
                •191
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 30 feet downstream of Golf Course Road 
                None 
                •222 
              
              
                Little Middle Swamp
                At the confluence with Raft Swamp
                None
                *205
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 1,300 feet downstream of Old Maxton Road
                None
                *230
                
              
              
                Little Raft Swamp
                At the county boundary
                None
                *187
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 0.6 mile upstream of Laurinburg Road
                None
                *258
                
              
              
                Little Raft Swamp Tributary
                At the confluence with Little Raft Swamp
                None
                *197
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 0.4 mile upstream of Wilson Road
                None
                *223
                
              
              
                Long Swamp
                Approximately 500 feet upstream of Bullard Road
                None
                *207
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 0.5 mile upstream of Wilson Road
                None
                *225
                
              
              
                Lumber River 
                At the downstream county boundary
                None
                *205
                Hoke County (Unincorporated Areas) 
              
              
                 
                At the upstream county boundary
                None
                *268
                
              
              
                Lumber River Tributary
                At the confluence with the Lumber River
                None
                *259
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 0.6 mile upstream of Ashemont Road
                None
                *360
                
              
              
                
                McNeills Mill Creek 
                At the confluence with Big Marsh Swamp
                None
                *195
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 1,100 feet upstream of Pate Road
                None
                *226
                
              
              
                Mountain Creek 
                At the confluence with the Lumber River
                None
                *247
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 0.6 mile upstream of Army Road
                None
                *329
                
              
              
                Mountain Creek Tributary
                At the confluence with Mountain Creek
                None
                *280
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 0.7 mile upstream of the confluence with Mountain Creek
                None
                *300
                
              
              
                Quewhiffle Creek
                At the confluence with the Lumber River
                None
                *255
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 1.2 miles upstream of Calloway Road
                None
                *347
                
              
              
                Quewhiffle Creek Tributary 1
                At the confluence with Quewhiffle Creek
                None
                *288
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 40 feet downstream of Strother Road
                None
                *328
                
              
              
                Quewhiffle Creek Tributary 2
                At the confluence with Quewhiffle Creek
                None
                *289
                Hoke County (Unincorporated Areas) 
              
              
                 
                At the county boundary
                None
                *313
                
              
              
                Tributary to Quewhiffle Creek Tributary 1
                At the confluence with Quewhiffle Creek Tributary 1
                None
                *297
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 0.8 mile upstream of Calloway Road
                None
                *353
                
              
              
                Raft Swamp
                At the county boundary
                None
                *182
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 100 feet downstream of Turnpike Road
                None
                *279
                
              
              
                Raft Swamp Tributary 1
                At the confluence with Raft Swamp
                None
                *205
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 375 feet downstream of Redsprings Road
                None
                *219
                
              
              
                Raft Swamp Tributary 2
                At the confluence with Raft Swamp
                None
                *252
                Hoke County (Unincorporated Areas) 
              
              
                 
                Approximately 0.4 mile upstream of the confluence with Raft Swamp
                None
                *265
                
              
              
                Toneys Creek
                At the confluence with Raft Swamp
                None
                *211
                Hoke County (Unincorporated Areas), City of Raeford 
                
              
              
                 
                Approximately 800 feet downstream of Turnpike Road
                None
                *265
                
              
              
                Toneys Creek Tributary 1
                At the confluence with Toneys Creek
                None
                *215
                Hoke County (Unincorporated Areas), City of Raeford 
                
              
              
                 
                Approximately 0.5 mile upstream of Laurinburg Road/Interstate 40
                None
                *260
                
              
              
                
                  ADDRESSES
                
              
              
                
                  Hoke County (Unincorporated Areas)
                
              
              
              
                Maps available for inspection at the Hoke County Planning and Zoning Department 227 North Main Street, Raeford, North Carolina. 
              
              
              
                Send comments to Mr. Michael N. Wood, Hoke County Manager, P.O. Box 210, 227 North Main Street, Raeford, North Carolina 28376 
              
              
              
                
                  City of Raeford
                
              
              
              
                Maps available for inspection at the Raeford City Public Works Department, 315 North Main Street, Raeford, North Carolina 
              
              
              
                Send comments to the Honorable Bob Gentry, Mayor of the City of Raeford, 315 North Main Street, Raeford, North Carolina 28376. 
              
              
                
                  NORTH CAROLINA
                
              
              
                
                  Moore County (Unincorporated Areas)
                
              
              
                Aberdeen Creek
                At the confluence with Drowning Creek
                None
                *273
                Moore County (Unincorporated Areas), Town of Southern Pines, Village of Pinehurst 
              
              
                 
                Approximately 250 feet downstream of Williams Drive
                None
                *470
                
              
              
                Aberdeen Creek Tributary 1
                At Plantation Drive
                None
                *385
                Town of Southern Pines 
              
              
                 
                Approximately 0.7 mile upstream of Plantation Drive
                None
                *442
                
              
              
                Aberdeen Creek Tributary 2 
                At the confluence with Aberdeen Creek 
                None
                •386
                Village of Pinehurst
              
              
                 
                Approximately 0.6 mile upstream of the confluence 
                None
                •426
              
              
                Aberdeen Creek Tributary 3 
                At the confluence with Aberdeen Creek 
                None
                •386
                Village of Pinehurst,
              
              
                 
                Approximately 100 feet upstream of National Drive 
                None
                •463
                Town of Southern Pines
              
              
                Aberdeen Creek Tributary 4 
                At the confluence with Aberdeen Creek 
                None
                •418
                Town of Southern Pines
              
              
                 
                Approximately 1,175 feet upstream of the confluence 
                None
                •442
              
              
                
                Deep Creek 
                At the confluence with Horse Creek 
                None
                •302
                Moore County (Unincorporated
              
              
                 
                Approximately 1.0 mile upstream of the confluence with Sandy Run 
                None
                •367
                Areas), Village of Foxfire
              
              
                Drowning Creek 
                At the county boundary 
                None
                •268
                Moore County (Unincorporated
              
              
                 
                Approximately 400 feet downstream of Purdue Road 
                None
                •672 
                Areas)
              
              
                Drowning Creek Tributary 2 
                At the confluence with Drowning Creek 
                None
                •458
                Moore County (Unincorporated
              
              
                 
                Approximately 1.4 miles upstream of Martin Road 
                None
                •545
                Areas), Village of Foxfire
              
              
                Horse Creek 
                At the confluence with Drowning Creek 
                None
                •284
                Moore County (Unincorporated
              
              
                 
                Approximately 0.4 mile upstream of Linden Road 
                None 
                •374
                Areas), Village of Pinehurst
              
              
                Horse Creek Tributary 1 
                At the confluence with Horse Creek 
                None
                •319
                Moore County (Unincorporated
              
              
                 
                Approximately 1.2 miles upstream of the confluence with Horse Creek 
                None
                •431
                Areas)
              
              
                Horse Creek Tributary 2 
                At the confluence with Horse Creek 
                None
                •342
                Moore County (Unincorporated
              
              
                 
                Approximately 1.2 miles upstream of the confluence 
                None
                •401
                Areas), Town of Aberdeen, Village of Pinehurst
              
              
                Horse Creek Tributary 4 
                At the confluence with Horse Creek 
                None
                •366
                Moore County (Unincorporated
              
              
                 
                Approximately 1,300 feet upstream of Linden Road 
                None
                •441
                Areas), Village of Pinehurst
              
              
                Jackson Creek 
                At the confluence with Drowning Creek 
                None
                •370
                Moore County (Unincorporated
              
              
                 
                Approximately 1,975 feet upstream of Currie Mill Road 
                None
                •437
                Areas), Village of Foxfire
              
              
                Jackson Creek Tributary 1 
                At the confluence with Jackson Creek 
                None
                •373
                Moore County (Unincorporated
              
              
                 
                Approximately 0.4 mile upstream of the confluence of Tributary to Jackson Creek Tributary 1 
                None
                •394
                Areas), Village of Foxfire
              
              
                Jackson Creek Tributary 3 
                At the confluence with Jackson Creek 
                None
                •415
                Moore County (Unincorporated
              
              
                 
                Approximately 1.7 miles upstream of the confluence with Jackson Creek 
                None
                •443
                Areas)
              
              
                Lake Auman 
                Entire shoreline of Lake Auman within community 
                None
                •525
                Moore County (Unincorporated Areas)
              
              
                McCallum Branch 
                At the confluence with Aberdeen Creek 
                None
                •340
                Town of Aberdeen, Village of
              
              
                 
                Approximately 0.4 mile upstream of confluence 
                None
                •340
                Pinehurst
              
              
                Pinehurst Lake 
                Entire shoreline of Pinehurst Lake within community 
                None
                •413
                Village of Pinehurst
              
              
                Quewhiffle Creek Tributary 2 
                At the county boundary 
                None
                •313
                Moore County (Unincorporated
              
              
                 
                Approximately 0.4 mile downstream of Lockey Drive 
                None
                •401
                Areas), Town of Aberdeen
              
              
                Tributary to Drowning Creek Tributary 2 
                At the confluence with Drowning Creek Tributary 2 
                None
                •470
                Moore County (Unincorporated Areas)
              
              
                 
                Approximately 1,800 feet upstream of Eagle Branch Road 
                None
                •516
              
              
                Tributary to Jackson Creek Tributary 1 
                At the confluence with Jackson Creek Tributary 1 
                None
                •380
                Moore County (Unincorporated Areas), Village of Foxfire
              
              
                 
                Approximately 1,750 feet downstream of Jackson Springs Road 
                None
                •402
              
              
                Tributary to Quewhiffle Creek Tributary 2 
                At the confluence with Quewhiffle Creek Tributary 2 
                None
                •316
                Moore County (Unincorporated Areas)
              
              
                 
                Approximately 0.4 mile upstream of confluence of Quewhiffle Creek Tributary 2 
                None
                •343
              
              
                
                  ADDRESSES
                
              
              
                
                  Town of Aberdeen
                
              
              
              
                Maps available for inspection at the Aberdeen Planning Department, 115 North Poplar Street, Aberdeen, North Carolina.
              
              
              
                Send comments to The Honorable Betsy Mofield, Mayor of the Town of Aberdeen, P.O. Box 785, 115 North Poplar Street, Aberdeen, North Carolina 28315.
              
              
              
                
                  Village of Foxfire
                
              
              
              
                Maps available for inspection at the Foxfire Village Zoning Department, 1 Town Hall Drive, Foxfire Village, North Carolina.
              
              
              
                Send comments to The Honorable Samuel Brandes, Mayor of the Village of Foxfire, 1 Town Hall Drive, Foxfire Village, North Carolina 27281.
              
              
              
                
                  Moore County (Unincorporated Areas)
                
              
              
              
                
                Maps available for inspection at the Moore County Planning Department, 101A Monroe Street, Carthage, North Carolina.
              
              
              
                Send comments to Mr. David McNeil, Moore County Manager, P.O. Box 905, Courthouse Square, Carthage, North Carolina 28327.
              
              
                
                  Town of Pinebluff
                
              
              
              
                Maps available for inspection at the Pinebluff Zoning Department, 325 East Baltimore Avenue, Pinebluff, North Carolina.
              
              
              
                Send comments to The Honorable Earlene Lamb, Mayor of the Town of Pinebluff, P.O. Box 367, 325 East Baltimore Avenue, Pinebluff, North Carolina 28373.
              
              
              
                
                  Village of Pinehurst
                
              
              
              
                Maps available for inspection at the Pinehurst Planning Department, 395 Magnolia Road, Pinehurst, North Carolina.
              
              
              
                Send comments to Mr. Andrew Wilkinson, Pinehurst Village Manager, P.O. Box 5589, 395 Magnolia Road, Pinehurst, North Carolina 28374.
              
              
              
                
                  Town of Southern Pines
                
              
              
              
                Maps available for inspection at the Southern Pines Planning Department, 180 Southwest Broad Street, Southern Pines, North Carolina.
              
              
              
                Send comments to the Honorable Frank Quis, Mayor of the Town of Southern Pines, 125 Southeast Broad Street, Southern Pines, North Carolina 28387.
              
              
                
                  SOUTH CAROLINA
                
              
              
                
                  (City of Goose Creek, City of Hanahan, and the unincorporated areas of Berkeley County)
                
              
              
                Lake Marion 
                Entire shoreline within Berkeley County 
                None 
                *77 
                Berkeley County (Unincorporated Areas).
              
              
                Atlantic Ocean (Wambaw Creek) 
                From confluence with South Santee River to Forest Road 204 
                None 
                *8 
                Berkeley County (Unincorporated Areas).
              
              
                Atlantic Ocean (South Santee River) 
                From confluence with Wambaw Creek to confluence with Santee River 
                None 
                *9 
                Berkeley county (Unincorporated Areas).
              
              
                Atlantic Ocean (Santee River) 
                At confluence of South Santee River 
                None 
                *9 
                Berkeley County (Unincorporated Areas).
              
              
                  
                Approximately 8.1 miles upstream of confluence of South Santee River 
                None 
                *8
              
              
                Atlantic Ocean (Clouter Creek) 
                At the confluence of Cooper River and Clouter Creek 
                *14 
                *16 
                Berkeley County (Unincorporated Areas).
              
              
                  
                Approximately 500 feet east of Cooper River Levee along Mark Clark Expressway (I-526) 
                None 
                *12
              
              
                Wando River 
                Approximately 1,000 feet northeast of intersection of Bluffview Lane and Cainboy Village Road 
                None 
                *11 
                Berkeley County (Unincorporated Areas).
              
              
                 
                Approximately 650 feet southeast of intersection of Ashmont Drive and Jamesbury Road 
                *11 
                *9
              
              
                Beresford Creek 
                Approximately 1,000 feet south of intersection of Legrand Boulevard and Clements Ferry Road 
                *10 
                *12 
                Berkeley County (Unincorporated Areas).
              
              
                 
                Approximately 0.871 mile southeast of intersection of Greenan Court and Clemens Ferry Road 
                *11 
                *14
              
              
                Atlantic Ocean (Goose Creek) 
                Approximately 1,000 feet north of intersection of Yeamanshall Road and North Rhett Avenue 
                None 
                *11 
                City of Hanahan, City of Goose Creek.
              
              
                 
                Approximately 4,500 feet south of intersection of Wilkinson Way and Torpedo Road 
                None 
                *13
              
              
                Atlantic Ocean (Cooper River) 
                Approximately 1 mile east of intersection of Missile Haul Road and Bushy Park Road 
                None 
                *13 
                City of Goose Creek.
              
              
                 
                Approximately 1,000 feet south of intersection of Wilkinson Way and Red Bank Road 
                None 
                *12
              
              
                Back River 
                At confluence of Cooper River 
                None 
                *13 
                City of Goose Creek.
              
              
                 
                Approximately 1 mile downstream of confluence of Chicken Creek 
                None 
                *7
              
              
                Foster Creek 
                At confluence with Back River 
                None 
                *7 
                City of Goose Creek.
              
              
                  
                Approximately 0.5 mile downstream of Pearl Street 
                None 
                *11
              
              
                
                  ADDRESSES
                
              
              
                
                  Berkeley County (Unincorporated Areas)
                
              
              
              
                Maps available for inspection at the Berkeley County Office Building, 223 North Live Oak Drive, Moncks Corner, South Carolina.
              
              
              
                Send comments to Mr. Jim Rozier, Berkeley County Supervisor, 223 North Live Oak Drive, Moncks Corner, South Carolina 29461-2331.
              
              
              
                
                  City of Goose Creek
                
              
              
              
                Maps available for inspection at the Goose Creek City Hall, 519 North Goose Boulevard, Goose Creek, South Carolina.
              
              
              
                Send comments to The Honorable Michael J. Heitzler, Mayor of the City of Goose Creek, P.O. Drawer 1768, South Carolina 29445.
              
              
              
                
                  City of Hanahan
                
              
              
              
                Maps available for inspection at the Hanahan City Administration Building, 1255 Yeamans Hall Road, Hanahan, South Carolina.
              
              
              
                Send comments to Mr. Dennis Pieper, City of Hanahan Manager, 1255 Yeamans Hall Road, South Carolina 29406-2744.
              
              
                
                
                  TENNESSEE
                
              
              
                
                  Carter County (Unincorporated Areas)
                
              
              
                Doe River 
                
                Approximately 1,150 feet downstream of U.S. Highway 19EApproximately 1.3 miles upstream of Julian Road
                
                NoneNone
                
                *2,496*2,663
                
                Carter County (Unincorporated Areas).
              
              
                Doe River Overland Flow 
                
                Approximately 175 feet upstream of the confluence with Doe RiverAt divergence with Doe River
                
                *2,569*2,587
                
                *2,568*2,585
                
                Carter County (Unincorporated Areas).
              
              
                Buck Creek 
                
                At confluence with Shell CreekApproximately 1,775 feet upstream of Buck Creek Road
                
                NoneNone
                
                *2,642*2,692
                
                Carter County (Unincorporated Areas).
              
              
                Hampton Creek 
                
                At confluence with Doe RiverApproximately 2 miles upstream of confluence with Doe River
                
                *2,598None
                
                *2,597*2,825
                
                Carter County (Unincorporated Areas).
              
              
                Shell Creek 
                
                At confluence with Doe RiverApproximately 140 feet upstream of Ellis Hollow Road
                
                *2,577None
                
                *2,576*2,780
                
                Carter County (Unincorporated Areas).
              
              
                
                  ADDRESSES
                
              
              
                
                  Carter County (Unincorporated Areas)
                
              
              
              
                Maps available for inspection at the Carter County Courthouse, 801 Elk Avenue, Elizabethton, Tennessee.
              
              
              
                Send comments to Mr. Truman Clark, Carter County Executive, Carter County Courthouse, 801 Elk Avenue, Elizabethton, Tennessee 37643.
              
              
                
                  VIRGINIA
                
              
              
                
                  Shenandoah County and Incorporated Areas
                
              
              
                North Fork Shenandoah River 
                
                At the downstream county boundaryApproximately 4,000 feet upstream of State Route 953
                
                NoneNone
                
                *517*952
                
                Shenandoah County (Unincorporated Areas), Town of Strasburg, Town of Mount Jackson, Town of New Market.
              
              
                Spring Hollow 
                
                At the confluence with North Fork Shenandoah RiverApproximately 1,500 feet upstream of State Route 763
                
                NoneNone
                
                *676*930
                
                Shenandoah County (Unincorporated Areas), Town of Woodstock.
              
              
                Stony Creek 
                
                At the confluence with North Fork Shenandoah RiverApproximately 400 feet downstream of State Route 760
                
                None*780
                
                *781*781
                
                Shenandoah County (Unincorporated Areas), Town of Edinburg.
              
              
                
                  ADDRESSES
                
              
              
                
                  Shenandoah County (Unincorporated Areas)
                
              
              
              
                Maps available for inspection at the Shenandoah County Planning and Zoning Department, 600 North Main Street, Suite 107, Woodstock, Virginia.
              
              
              
                Send comments to Mr. Vincent Poling, Shenandoah County Administrator, 600 North Main Street, Suite 102, Woodstock, Virginia 22664.
              
              
              
                
                  Town of Edinburg
                
              
              
              
                Maps available for inspection at the Edinburg Town Office, 101 Town Hall Avenue, Edinburg, Virginia.
              
              
              
                Send comments to The Honorable Daniel J. Harshman, Mayor of the Town of Edinburg, P.O. Box 85, Edinburg, Virginia 22824.
              
              
              
                
                  Town of Mount Jackson
                
              
              
              
                Maps available for inspection at the Mount Jackson Town Hall, 5945 Main Street, Mount Jackson, Virginia.
              
              
              
                Send comments to The Honorable Joseph Williams, Mayor of the Town of Mount Jackson, P.O. Box 487, Mount Jackson, Virginia 22842.
              
              
              
                
                  Town of New Market
                
              
              
              
                Maps available for inspection at the New Market Town Office, 9418 John Sevier Road, New Market, Virginia.
              
              
              
                Send comments to The Honorable Ripley Click, Mayor of the Town of New Market, 217 Shenvalee Drive, New Market, Virginia 22844.
              
              
              
                
                  Town of Strasburg
                
              
              
              
                Maps available for inspection at the Strasburg Town Office, 174 East King Street, Strasburg, Virginia.
              
              
              
                Send comments to The Honorable Richard Orndorff, Jr., Mayor of the Town of Strasburg, P.O. Box 351, Strasburg, Virginia 22657.
              
              
              
                
                  Town of Toms Brook
                
              
              
              
                Maps available for inspection at the Toms Brook Town Office, 3356 South Main Street, Toms Brook, Virginia.
              
              
              
                Send comments to The Honorable Philip Fauber, Mayor of the Town of Toms Brook, Town Hall, P.O. Box 162, 3356 South Main Street, Toms Brook, Virginia 22660.
              
              
              
                
                  Town of Woodstock
                
              
              
              
                Maps available for inspection at the Woodstock Municipal Building, 135 North Main Street, Woodstock, Virginia.
              
              
              
                
                Send comments to The Honorable William C. Moyers, Mayor of the Town of Woodstock, Municipal Building, 135 North Main Street, Woodstock, Virginia 22664.
              
            
          
          
            (Catalog of Federal Domestic Assistance No. 83.100, “Flood Insurance”) 
            
            Dated: September 30, 2002. 
            Anthony S. Lowe, 
            Administrator, Federal Insurance and Mitigation Administration. 
          
        
      
      [FR Doc. 02-25962 Filed 10-10-02; 8:45 am] 
      BILLING CODE 6718-04-P
    
  